[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
AMENDMENT TO MEMORANDUM DATED JULY 6, 1992 (#150)
The defendant has filed a Motion for Clarification (#152) for the minor child, Michael, is under 12 years of age. The parties agree that the correct amount of child support is $143 weekly.
The order entered in said memorandum is amended to be $143 weekly, effective June 22, 1992. The defendant is ordered to pay the sum of $107 weekly effective June 22, 1992 on the arrears of $26,350.
HARRIGAN, J.